An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JUDY RICHARDSON, No. 65208
Appellant,

 FELED

SMITHS FOOD & DRUG CENTERS,

INC” V JUN 15 2015
 H Reeppndent.

m—' TRACE K zmoEMAN
CLERK er eureama mum

\

   BY DéFUTY CLERK
On April 20, 2015, this court, entered an order directing

appellant to properly serve the civil proper person appeal statement on
respondent and to file in this court a properly completed certiﬁcate of
service. See NRAP 25M). In so doing, we cautioned appellant that failure
to comply with this directive would result in dismissal of thielappeal. The
certificate of service was due in this court on May 5, 2015. T0 date,
appellant has failed to comply with our order or otherwise communicate
withthie court. Accerdingly, we conclude that appellant has abandoned

this, appeal, and we

ORDER this appeal DISMISSED.

pic/lib: , .1.
Pickering

 

cc: Hon. Rob Bare, Dietrict Judge
Judy Richardson

Cooper Levenson; PA,
Eighth District Court Clerk

SUPREME CdunT

{m EMA «we» > I lg“ :32